                   Case 6:17-cv-00841-SI      Document 69             Filed 01/18/19   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     ROBERT E. SULLIVAN #983539
     Senior Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Robert.Sullivan@doj.state.or.us

     Attorneys for Defendants Oregon Department of Corrections, Oregon State Board Of Nursing,
     Coffey, Davis, Digiulio, Kelly, Magee, Mccrae, Peters, Poole; Premo and Ridderbusch


                                    IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON


     DENNIS GINES,                                           Case No. 6:17-cv-00841-SI

                       Plaintiff,                            SECOND MOTION FOR EXTENSION OF
                                                             TIME FOR FILING RESPONSE AND
                                                             REPLY
              v.

     OREGON DEPARTMENT OF
     CORRECTIONS (ODOC), a political
     subdivision in charge of the Oregon State
     Penitentiary (OSP); COLETTE PETERS,
     Director, ODOC; C. DIGIULIO, Medical
     Administrator, ODOC; BRANDON KELLY,
     Superintendent, OSP; JEFF PREMO,
     Superintendent, OSP; KEITH DAVIS, OSP
     Food Services Manager; RICHARD
     RIDDERBUSCH, OSP Assistant Food
     Services Manager; CARRIE COFFEY, OSP
     Health Services Manager; JULIE McCRAE,
     OSP Health Services Nurse; BRENDA
     MAGEE, OSP Health Services Nurse
     Manager; OREGON STATE BOARD OF
     NURSING (OSBN) a political subdivision of
     the executive branch of the State of Oregon;
     ROBERTA POOLE, OSBN Complaint Intake
     Coordinator,

                       Defendants.




Page 1 -   SECOND MOTION FOR EXTENSION OF TIME FOR FILING RESPONSE AND
           REPLY
           RS/cbh/9403935-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                 Case 6:17-cv-00841-SI        Document 69             Filed 01/18/19   Page 2 of 3




                                     CERTIFICATE OF CONFERRAL

              Pursuant to L.R. 7-1(a)(1)(C), counsel for Defendants certifies that Plaintiff is not

     represented by counsel, and presently is in the custody of the Oregon Department of Corrections

     (“ODOC”), and is incarcerated at the Oregon State Penitentiary (“OSP”) located in Salem,

     Oregon. Accordingly, the parties are unable to resolve this dispute without Court involvement.

                                                    MOTION

              The current deadline for Defendants’ Reply in Support of Summary Judgment [Def’s MSJ

     at #49; Pltf’s Response at #64] and for Defendants’ Response to Plaintiff’s Motion for Leave to
     File Amended Complaint [Pltf’s Motn at #63] is January 18, 2019. [ECF No. 67].

              Defendants request an additional extension of ten (10) days to Monday, January 28,

     2019 to file responsive briefing. Undersigned counsel was unexpectedly required for reserve

     duty (Oregon Air National Guard) for two days this week and continuing to Tuesday and

     Wednesday (Jan 22-23, 2019) of next week. Apologies to the Court for the inconvenience and to

     Plaintiff for the delay. This motion is supported by the Declaration of Counsel filed

     concurrently, and is not brought for purposes of delay or any other improper purpose.

              DATED January 18 , 2019.

                                                           Respectfully submitted,

                                                           ELLEN F. ROSENBLUM
                                                           Attorney General



                                                               s/ Robert E. Sullivan
                                                           ROBERT E. SULLIVAN #983539
                                                           Senior Assistant Attorney General
                                                           Trial Attorney
                                                           Tel (503) 947-4700
                                                           Fax (503) 947-4791
                                                           Robert.Sullivan@doj.state.or.us
                                                           Of Attorneys for Defendants Oregon Department
                                                           of Corrections, Oregon State Board Of Nursing,
                                                           Coffey, Davis, Digiulio, Kelly, Magee, Mccrae,
                                                           Peters, Poole; Premo and Ridderbusch

Page 2 -   SECOND MOTION FOR EXTENSION OF TIME FOR FILING RESPONSE AND
           REPLY
           RS/cbh/9403935-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 6:17-cv-00841-SI     Document 69              Filed 01/18/19   Page 3 of 3




                                    CERTIFICATE OF SERVICE

              I certify that on January 18 , 2019, I served the foregoing SECOND MOTION FOR

     EXTENSION OF TIME FOR FILING RESPONSE AND REPLY upon the parties hereto by the

     method indicated below, and addressed to the following:

     DENNIS GINES                                   HAND DELIVERY
     SID #12019691                                X MAIL DELIVERY
     Oregon State Penitentiary                      OVERNIGHT MAIL
     2605 State Street                              TELECOPY (FAX)
     Salem, OR 97310-0505                           E-MAIL
            Plaintiff Pro Se                        E-SERVE




                                                            s/ Robert E. Sullivan
                                                        ROBERT E. SULLIVAN #983539
                                                        Senior Assistant Attorney General
                                                        Trial Attorney
                                                        Tel (503) 947-4700
                                                        Fax (503) 947-4791
                                                        Robert.Sullivan@doj.state.or.us
                                                        Of Attorneys for Defendants Oregon Department
                                                        of Corrections, Oregon State Board Of Nursing,
                                                        Coffey, Davis, Digiulio, Kelly, Magee, Mccrae,
                                                        Peters, Poole; Premo and Ridderbusch




Page 1 -   CERTIFICATE OF SERVICE
           RS/cbh/8391395-v2
                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
